Title: To George Washington from Brigadier General John Sullivan, 14 May 1776
From: Sullivan, John
To: Washington, George

 

Dear General
Albany may 14th 1776

I This moment received from Genl Schuyler the Inclosed malencholy Account from Canada in Consequence of which I am ordered to tarry with my Brigade till the provisions are Sent over—So that my Departure from this place which was to take place tomorrow will not happen all the Brigade except Daytons & Waines are gone on Dayton was to have marchd tomorrow morng & Waine with his part of a Regt on the Next Day—I am anxious to go forward but cannot go beyond my orders nor Dare I attempt to Return to york I must Content myself to remain in the Center of Security till our provisions are passd over the Lake when perhaps it will be too Late to assist our Distressd friends in Canada—I shall do Every thing in my power to assist in forwarding the provisions & Shall follow them as Soon as possible I Inclose your Exy a Copy of Genl Schuylers Letter to me which must be my Directions till I have Some Directions from Your Excellency in the interim I am with much Esteem Your Excellencys most obedt Servt

Jno. Sullivan

